Cercone, J.
Relator, having waived in writing his right to trial by jury, was tried before a judge sitting without a jury, convicted and sentenced, for the crime of burglary, larceny, and receiving stolen goods, by the Court of Oyer and Terminer of the County of Allegheny.
He has now filed, in forma pauperis, a pleading entitled “Petition for Writ of Show Cause.” A review of the petition indicates that he is actually seeking a writ of habeas corpus and we will treat the matter as such.
A petition for writ of habeas corpus may be dismissed without a hearing when it is apparent on the face of the petition that no proper grounds for the issuance of the writ are alleged: Commonwealth ex rel. Paylor v. Johnston, 180 Pa. Superior Ct. 228.
Relator bases his petition on the fact that he was arrested by the police without a warrant. Assuming arguendo that relator is correct and that the police were proceeding improperly in arresting him without a warrant, although this is certainly open to question, the sufficiency of the warrant or the arrest cannot be raised by a petition for a writ of habeas corpus after indictment, trial, conviction and sentencing: Commonwealth v. Cuff, 196 Pa. Superior Ct. 274; Commonwealth ex rel. Romano v. Banmiller, 397 Pa. 606.
Accordingly, relator’s petition will be dismissed.